Respondent was admitted to the Bar by this court on April 16,1970. In this proceeding to discipline him upon charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition • that was personally served upon him. Respondent has not appeared in response to the motion. The petition charges respondent with (1) neglect of a condemnation matter in that he failed to file the documents required in order for payment to be made by the State for the appropriation, and (2) failure to co-operate with petitioner in its investigation of an inquiry concerning the afore-mentioned matter. In support of the motion for a default judgment, petitioner has submitted an affidavit of its chief attorney that refers to and incorporates complainants’ inquiry, excerpts of respondent’s examination under oath and various affidavits, letters and orders, all of which support and corroborate the charges contained in the petition. Respondent’s failure to appear or answer is tantamount to an admission of the charges. While respondent’s neglect does not amount to serious professional misconduct, when considered in light of his failure to co-operate and his failure to appear in this proceeding, we conclude that it warrants a suspension from the practice of law *915for a period of three months and thereafter until further order of the court. Motion for a default judgment granted and respondent suspended for a period of three months, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Sweeney, Casey, Mikoll and Weiss, JJ., concur.